EXHIBIT 1
                                                                                                                                                                 SUM-100
                                                SUMMONS                            . •      ./"A                                   FOR COURT USE ONLY

                                       (CITACION JUDICIAL)                         (J ) '/                                     (SOLO PARA USO OE LA CORTE)


NOTICE TO DEFENDANT:                                                               V\ :         f1   rt)            :d\!•:1fvs'iN~~$L1 •
~;,oP:t~ct~.rt:.mNMElW   SEAWORLD PARKS                                                &       r\                       1.t11r.qA.l !J!v~:,(;~"            "
1flirn·rn1NMENT SAN dt'EGO, AND DOES
1 to 100, INCLUSIVE                                                                                                20t9HAY-·1
YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
MARTHA GARCIA

 NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papcm ~re ::;crvcd on you to file 3 written response at this court and have a copy
 served on the ple:il11llff. A letter or µhune Ceil! will 11vl i:irvtect you. Yuur written response must be In proper legal form if you want tho court to hoar your
  case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
   Online Self-Help Certter (www.courtlnfo.ca.govlseffhelp),. your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
  the court derk for a fee waiver form. If you do not file your response on time, you may lose the case by defau I~ and your wages, money, and property
   may be taken without further warning from the court.
      There are other legeil 1equh~111t;i11l~. Yuu nniy wa11t lo Gall an attorney right away. If you do not l~nO\V on ottornoy, you may want to coll :in attorney
  referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal seivlces program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.lawhalpcalifornia.org), the California Courts Online Self-Help Center
  (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more In a civil case. The court's lien must be paid before the court wlll dismiss the case.
  1AVISOI Lohan ds.mandedo. SI no responde dentro de 30 dlas, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informaci6n a
  continuac/6n.
      Tiene 30 DIAS DE CALENDARIO despu~s de qua le entreguen esta citacl6n y papa/es legs/es para presentar una respuesta por oscrito en esta
  corle y hacer qua se entregua una copia al demandante. Una carts o una llamada tafef6nlca no lo protsgen. Su respuesta porescrllo t/ene qua ester
  an formate legal corrscto sf desea que procesen su ca so en fa corla. Es poslbla qua haya un fonnufarlo qua usted pueda usar para su respuesta.
  Puede encOntraiestos formulsrios de la carte y mBs lnformacl6n en el Centro de Ayuda de las Cc:irtes de California (www.sucorte.ca.gov), en la
  biblioteca de fej,es de su coridado o en la corle qua le queda mAs ce/CB. Si no pueda pager fa ctJota de presentscl6n, pids al secratarlo de la corte
  qua le dtj un fo_rtnqlario da exenr.;fOn cJa µugo de cuotas. Si no presents su respuesta e tlempo, pucdo porder el caso par lncumplimiento y Is carte le
  podra quitar su sualdo, dinero y bienes sin mAs advertencia.
     Hay otros requisltos legates. Es recomendsbfe qua llama a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servlcio de
  ramisi6n a abogados. SI no puede pagar a un abogado, .es posibla qua cumpla con /os requisitos para obtener servicfos legates grstultos de un
  programs de s~rvicios legs/es sin fines de lucro. Puede encontrar estos grupos sin fines de Jucro en el sltlo web de Gallfomla Legal Services,
  (www.lawhelpcallfomia.org), en el Centro de Ayuds de las Cortes de Califomla, (www.sucorte.ca.gov) o poni~ndose en contacto con fa corle o el
  co/eglo de abogados locales. AV/SO: Por /ey, la carte liena derecho a reclamar las cuotas y tos costos exentos por imponer un gravamen sabre
  cua/quler racuperac!On de $10,000 o·rntls ds valor recibida med1ante un acuerdo o una conc9s!6ri do.Urbltr:Uju tJ11 Turi c;tJSu "ut1 cjerec/10 Ci'lll. Tiene que
I oaoar el aravamen de la corte antes de QUB la carte pueda desechar el caso.                                                        ·
                                                                                                                  CA$E NUMBER ·
The name and address of the court is:                                                                             (Numero def C810):
(El nombre y dlrecc/6n de la cotte es):                                                                              37~019..00022297.CU.P~TL

SAN DIEGO COUNTY SUPERIOR COURT
330 West Broadway
San.Diego, California 92101
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direcci6n y el numero de (elefono de/ abogado def demandanle, o def demandanle que no fiene abogado, es):
Gary L. Chambers, Esq.~97976- CHAMBERS & NORONHA
2070 N. Tustin Avenue\(714) 558-1400
Santa Ana, CA 92705    'dl-O,..,
                                                                                                                                  M. Reyes
DATE:
 Fecha
               MAY Q 1 2019                                            Clerk, by
                                                                        Secrelario
                                                                                                                                                                     , Deputy
                                                                                                                                                                      ArJunfo
( or proo o s.er,, ce of /his summons, use Proo o erv1ce o Summons fonn P              O.
(Pare prueba de entrega de esta citaci6n use et fonnulario Proof of Service of Summons, (POS-010)).
 !SEAL)
                                   1.
                                   2.
                                              8
                                   NOTICE TO THE PERSON SERVED: You are served
                                           as an individual defendant.
                                           as the person sued under the fictitious na.me of (specify):


                                              ~ be~of (specify): ?E:A.wo iQ..LD £~]Ar Al rt-\..~
                                         3.
                                              under:             CCP 416.10 (corporation)
                                                                 CCP 416.20 (defunct corporation)
                                                                                                                         §       CCP 416.60 (minor)
                                                                                                                                 CCP 416.70 (conservatee)
                                                                                                                                                            ·

                                                                 CCP.416.40 (association or partnernhip)                         CCP 416.90 (authorized peraon)
                                                                 other (specify):
                                         4.         by personal delivery on (d~te):        llA 11 .                      ti ?'l /      0.
                                                                                           fVLtf                        (74-1/          /                            Pago1of1
                                                                                                                                       Coda ol Civil P(l)Cllduro §§ 412.20. 465
                                                                                                                                                          WWl\\COUrtinto.ca.gov
                                                                                                                    GARCIA, Martha
          ATTORNEY OR PARTY \loJITHOUT ATIORNEV(Name, SUJ/9 Barnumbor. ana aadros:s}:                                                            FOR COURT USE ONL V
                                                                                                                                                                            PLD·Pl-001             1
                                                                                                                                                                                                   ••
      -Gary L. Chambers, Es q . ·-e-=re·7·6-
         CHAMBERS & NORONHA                     'i1o<>,1o
                                                                                        !:!1 I         ;;ILf.f
          2070 N. Tustin Avenue                                                               ·t~iJSf/1£'~
                                                                                               • I      '  "'
                                                                                                                 o··
                                                                                                                   t .,.. ~,...
         Santa Ana, CA 92705                                                                 •· • rR.At erv1s1c/7'·"'
       TELEPHONE NO.: ( 7 1 4 )     558-1400        FAXNO.(OpUona/J: (7J'.4) 558-088~.,
                                                                                            · HAY -.1
                                                                                                            ~!lbs·
       E·MAIL ADDRESS (OplionaJ):    glcharnbers@cnlegalgroup.com
       ATIORNEV FOR (Namt1):      Plaintiff
                                                                                     ·-.<-·
                                                                                                          ;   ...... M




                                                                                     ::t..N .~'i11J.PE:r;
       SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                  IOl!r'·"·    •"·"
            STREET AOORESS: 3 3 0 West     Broadway                                                ()(' rq••, .. 1:-~ ........
                                                                                                                          t     '-"   4,,'   "       I   •


           MAILrNGADoRess: Sa·n Diego,       California 92101
              CITY ANO ZIP CODE:
                       sRANCHNANE:       Central San Dieqo Division
               PU\INTIFF:               MARTHA GARCIA

                       SEAWORLD ENTERTAINMENT, SEAWORLD PARKS
              DEFENDANT:
       &    ENTERTAINMENT       SAN DIEGO, and       -
          IXI DOES 1 TO] 00 Iacl usj :u:e
          COMPLAINT-Personal Injury, Property Damage, Wrongful Death
                   0
                  AMENDED (Number):
          Type (check all that apply):
          0   MOTOR VEHICLE          IX) OTHER (specify): General Negligence
                   0
                  Property Damage        D Wrongful Death Premises Liability
              D Personal Injury          D Other Damages (specify):
                       •
          Jurisdiction (check all that apply):                                                                           CASE NUMBER!
          0    ACTION IS A LIMITED CIVIL CASE
               Amount .demanded                   D
                                          does not exceed $10,000
                                                  D
                                          exceeds $10,000, but does not excee_d $25,00_0                                                         '
          {X) ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)                                                        37::'201!Moo22291.cu.Po.cn
          0    ACTION IS RECLASSIFIED by this amended complaint
                                                                                                                                :
                   0
                   fiom limited to unlimited
              El from unlimited to limited
                       ,   ~   ,
                                                                                                                          ,     -. -
     1.       Plaintiff (name ornames):                  MARTHA GARCIA

              alleges causes of action against defendant (name or names):      SEAWORLD ENTERTAINMENT, SEAWORLD
              PARKS & ENTERTAINMENT - SAN DIEGO, and DOES 1 to 100, INCLUSIVE
     2.       This pleading, Including attachments and exhibits, consists of the following number of pages: Nine
     3.       Each plaintiff named above is a competent adult
              a.   0  except plaintiff (name):
                      (1)             0
                                a corporation qualified to do business In California
                      (2)             D
                                an unincorporated entity (describe):
                      (3)             D
                                a public entity (describe):
                      (4) D .a minor        D an adult
                                (a)           0
                                         for whom a guardian or conseivator of the estate or a guardian ad Iitem has been appointed
                                (b)           0
                                         other (specify):
                      (5)             0
                                other (specify):

              b.   D               except plaintiff (name):
                                   (1)0    a corporation qualified to do business in California
                                   (2)0    an unincorporated entity (describe):
                                   (3)0    a public entity (describe):
                                   (4) 0 a minor        D an adult
                                   ·       (a) D for whom a guardian or conseivator of the estate or a guardian ad litem has been appointed
                                           (b) D other (specify):
                                   (5)0    other (specify):

     0        Information about additional plaintiffs who are not competent adults is shown in Attachment                  3.                                                   Pogo 1 ol 3
      Fotm Appra-ved fOf OPtlonal U5o                               COMPLAINT-Personal Injury, Property                                                      Coda ol Civn Procedl.K111 § 425, 12
                                             Cffi·
..     JudlCial Council or Californla           1 Essentlal
     PLD-Pl.()()1 (Rev. January 1, 2007) ceb.com @Forms·                Damage, Wrongful Death                           GARCIA, Martha
                                                                                                                                                                          www.Gt1Urlmlo.ca.go11
                                                                                                                                                        ---·1
                                                                                                                                   PLD-Pl-001               '
     SHORT     ~ITLE:                                                                                 CASE NUMBER:
     GARCIA v. SEAWORLD ENTERTAINMENT, et al.,
4.       Plaintiff (name):
         is doing business under the fictitious name (specify):

          and has complied with the fictitious business name laws.
5.    Each defendant named above is a natural person
      a.     W
             except defendant (name):S EAWORLD                                 c.   D   except defendant (name):
                   ENTERTAINMENT, and DOES 1-100, Inclusive
                   (1)   W    a business qrganization. form unknown                     (1)   D   a business organization, form unknown
                   (2)   0    a corporation                                             (2)   D   a corporation
                   (3)   0    an unincorporated entity (describe}:                      (3)   D   an unincorporated entity (describe):

                         0                                                                    0
                   (4)

                   (5)   0
                              a public entity (describe):

                              other (specify):
                                                                                        (4)

                                                                                        (5)   0
                                                                                                  a public entity (describe):

                                                                                                  other (specify):
                                                                                                                                                            [
                                                                                                                                                            ~
                                                                                                                                                            '

      b.     W    e.xcept defendant (name):SEAWORLD PARKS                  &   d.   D   except defendant (name):
                  ENTERTAINMENT-SAN DIEGO, and DOES 1-100
                  (1)    W a business organization. fonn unknown                        (1)   D   a business organization, form unknown
                  (2)    O ,; corporation                                               (2)   D   a corporation
                  (3)    0   an unincorporated entity (describe):                       (3)   0   an unincorporated entity (describe):

                  (4)    0   a public entity (describe}:                                (4)   D   a public entity (describe):

                  (5)    D   other (specify):                                           (5)   0   other (specify):




      0    Information about additional defendants who are not natural persons is conlained in Attachment 5.
6.     The true names of defendants sued as Does are unknown to plaintiff.
       a.     W  Doe defendants (specify Doe numbers): 1 - 1 0 0     TNCT.[JS TYE were the agents or employees of other
                 named defendants and acted within the scope of that agency or employment.
       b..    0  Doe defendants (specify Doe numbers): 1 - 1 00      TNCT.IlS IVE are persons whose capacities are unknown to
                 plaintiff.
7.    O    Defendants who are joined under Code of Civil Procedure section 382 are (names):




8.    This court is the proper court because
      a.     Dal least on"e defendant now resides In Its jurisdictional area.
      b.     Wthe principal place of business of a defendant corporation or unincorporated association Is In Its jurisdictional area.
      c. ID.injury to person or damage to personal property occurred in its jurisdictional area.
      d. 0 olhe.r (sp<1cify):




9.    0       Plaintiff is required to comply with a claims statute, and
      a.   D     has complied with applicable claims statutes, or
      b.   D     is excused from complying because (specify):




PLD.Pl-001   {R6v. J8~ 1, 2007)                     COMPLAINT-Personal Injury, Property                                                 P~gD   2 Of 3

Gffi' j Essential                                       Damage, Wrongful De.ath                        GARCIA,        Martha
ceb.com ffiFOnn~
                                                                                 -                                                 PLD·Pl-001         .,.. '
    SHORT TITLE:                                                                                     CASE NUMBER.
    GARCIA v.                  SEAWORLD ENTERTAINMENT,                  et al.,

 10.     The following causes of action are all"ohed "nd the statements above apply to each (each complain/ mus/ have one or more
         causes of action al/ached):
         a. Q Motor Vehicle
         b.       lXI
                   General Negligence
         c.       0Intentional Tort
         d.       0
                  ·Products Liability
         e.       !Xi
                   Premises Liability
         f.       0Other (specify) :




11.      Plaintiff has suffered
         a.       lXIwage loss
         b.       8  loss of use of property
         c.       lXI
                    ·hospital and medical expenses
         d.       lXIgeneral damage
         e.       D  property damage
         f.   (X) loss of.earning capacity
         g.       c:Jother damage (specify) :




12.     D         The damages clalmed for wrongful death and the relationships of plaintiff to the deceased are
         a.       Cl  listed In Attachment 12.
         b.       c:J as follows:




13.      The relief sought in this complaint is within the jurisdiction of this court.




14.      Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
         a. (1)       lXI
                       compensatory damages
             (2)      Dpunitive damages
             T~e am9un.t of damages is (in cases for personal injury or wrongful death, you mus/ check (1)):
             (j)      IXJ'
                       a~rding ·t() proof
             (2)      DIn the amount of: $
                  Judgment for prejudgment interest at 10% per annum pursuant to CC Section 3291.
15.     D         The paragraphs of this complaint alleged on Information and belief are as follows (specify paragraph numbers):




Date:     April 29,                    2019
Gl\flY        L       CHAMBERS
                                      (TYPE OR PRINT NAME)

PLD-Pl-00,1:(R¥'. Januar)' 1, 20071                          COMPLAINT-Personal ·I  , Property                                        Pag~   3 Of 3

Cffi" IEssenttal
Cab.com ~Forms-
                                                                Damage, Wrongful Death
                                                                                                     GARCI·A, Martha
SHORT TITLE:

GARCIA          v.      SEAWORLD ENTERTAINMENT,                       et al.,
                                                                                                      CASE NUMBER:
                                                                                                                                    PLD-Pl-001(4)            ·1
          EIRST                                     CAUSE OF ACTION - Premises Liability                                      Page       fop r                \J~
                       (number)
   ATTACHMENT TO IXJ Complaint            0 Cross-Complaint
   (Use a sep,arate cause of action form for each cause of action.)
                                                                                                                                                              r·' '
                                                                                                                                                                  .i
   Prem.L-1. Plaintifl(name): MARTHA GARCIA,
             alleges lhe acts of defendants were the legal (proximate) cause of damages lo plaintiff.
            On (date): December 2 9 , 2 0 1 7                plaintiff was injured on the following premises in the following
                                                                                                                                                              1•.
                 fashion (description of premise$ and circumstances of injwy):                                                                                '
                 *See Attachment Prem. L-1 attached**
                                                                                                                                                               _,

                                                                                                                                                                  '
                                                                                                                                                               "'
                                                                                                                                                              '·
                                                                                                                                                              I·


  Prem.L-2.            IXJ   Cpunt One-Negligence The defendants who negligently owned, maintained. managed and operaled
                             the described premises were (names):
                             SEAWORLD ENTERTAINMENT, SEAWORLD PARKS & ENTERTAINMENT -
                                                                                                                                                                  '
                                                                                                                                                                  ~
                             SAN DIEGO, and                                                                                                                       '
                             1XJ    Does                   to -~J~O~O~_ INCLUSIVE

  Prem.L-3.            D     Count Two-Willful Failure to Wam [Civil Co.de section 846] The defendant owners who willfully or
                                                                                                                                                              ,.
                             maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                             (names):


                             D    Does                   to _ _ __
                             Plaintiff, a recreational user, was D an invited guest    D     a paying guest.
                                                                                                                                                              ,•.
  Prem.L·4.            D     Count Three-Dangerous Condition of Public Property The defendants who owned public property on                                   I
                             which a dangerous condition existed were (names):


                                                                                                                                                                  ·•
                                                                                                                                                                  •
                                       D    Does                  to - - - - -
                             a.   D    The defendant public entity had D actual D constructive notice of the existence oflhe
                                       dangerous condition in sufficient time prior to the injury to have corrected it.
                             b.   D_   The condition was created by employees of the defendant public entity.
  Prem.L-5. a.         D     Allegations about Other Defendants The defendants who were !He ag¢nts and employees of the other
                             defendants and acted within the scope of the a.gency were(names):




                             D   Does                to _ _ __
                  b.   D     The defendants who are liable to plaintiffs for other reasons and the reasons for their liabllily are
                             D described in atta9hment Prern.L-5.b D as follows (names):


                                                                                                                                         Pago 1 of1
                                                                                                                       Coda of Civil Ptoeedt6e,.§ .1125.12
  ',~a':::C[~'6",.\\::;:,\~~                           CAUSE OF ACTION - Premises Liability
 PLO.Pl-OOl(M·(Rev:Jaituary, 1, 200~crn· 1     Esse~tlal
                                                                                                                                  ~coutflnfo.Ca,gov


              •                      <ab.<om   fflForms·                                        GARCIA,        Martha
                                                                                                                                 MC-025
                                                                                                                                                i
                                                                                                                                                '
   SHORT TITLE:                                                                              CASE NUMBER:
  -GARCIA v. SEAWORLD ENTERTAINMENT,                               et al.,

                                                   ATTACHMENT(Numbery:



  ATTACHMENT TO COMPLAINT

  PREM. L-1 continued:
                                      (This Attachment may be used with any Judicial Council form.)
  FIRST CAUSE OF ACTION - PREMISES LIABILITY                                                                Page Five
                                                                                                                                                l
                                                                                                                                                ,,
                                                                                                                                                i•
                                                                                                                                                ,''
  At all times herein mentioned, each of the defendants was the agent and                                                                       _(

  employee of each fo the remaining defendants and was at all time herein
  mentioned acting with the scope of said agency and employment.

  On or about the 29th day of Dec.ember, 2017, plaintiff, MARTHA GARCIA,
  was on or about said property under the following circumstances: a                                                                            ,,
  paying customer enjoying the park.                                                                                                            '
  The defendants are the owners, operators, lessors, lesses and/or other
  parties in control of the subject property located in the City of San
  Diego, County of San Diego, State of California.

 At the time and place aforesaid and prior thereto, the aforementioned
 property was in a dangerous condition which created a substantial risk
 of injury when said property was used with due care in a manner in
 which it was reasonably foreseeable that it would be used in that:
 designed, created, built, maintained, controlled and operated the
 Riptide Rescue Ride in such a manner so as to create a dangerous
 condition for users thereof due to their failure to use known and
 utilized safety features of the ride to secure it for passengers
 getting in and out of the ride.

 The dangerous condition created a reasonably foreseeable risk of the
 kind of injury which is hereafter alleged and the defendants, and each
 of them, had actual knowledge -0f the existence of the condition and                                                                           "
 knew or should have known, of its dangerous character a sufficient time
 prior to the aforesaid time and place to have taken measures against
 the dangerous condition_

 As a direct and proximate result of the negligence, carelessness,
 unlawfulness, recklessness, and wantonness and the dangerous condition
 created thereby, the following occurred: Plaintiff fell and sustained
 very serious and debilitating injuries.

 The dangerous condition created a reasonably foreseeable risk of the
 kind of injury which is herein alleged and the defendants, and each of
 them, had actual knowledge of the existence of the condition and knew
 or should have know, of its dangerous character a sufficient time prior
 to the aforesaid time and place to have taken measures against the
 dangerous condition.


 (If the Item that this Attachment concerns is made under penalty of perjury. all statements in this               PaQe _ _ of _ _
 Attachment are made under penalty of perjury.)                                                                (Add pages as required)

Form Approved for OIJironal Use
 Jvdiclal Council of California
                                                             ATTACHMENT                                                  www.courtinto.ca.gov
  ~C-025 (Rev. July 1, 2009)                            to Judicial Council Form
Cffi" IEssential                                                                                 GARCIA, Martha
ceb.com    ,0 Fonns·
                  .
                                                                                                                                   MC-025
   SHORT TITLE:                                                                              CASE NUMBER:
 ~GARCIA               v. SEAWORLD ENTERTAINMENT, et al.,

                                                  ATIACHMENT (Number}:
                                      (This Attachment may be used with any Judicial Council form.}

  FIRST CAUSE OF ACTION - PREMISES LIABILITY                                                                Page Six

 ATTACHMENT TO COMPLAINT

  PREM. L-1 continued:

 At the aforementioned date, time and place, plaintiff MARTHA GARCIA,
 lawfully came upon said premises.   As a direct and proximate result of
 th.e aforementioned negligence, carelessness, recklessness, and
 unlawfulness, the plaintiff, MARTHA GARCIA, slipped and was caused to
 fall while on said premises.

 As a direct and proximate result of the negligence, carelessness,
 recklessness, wantonness, and unlawfulness of defendants, and each of
 them, and the resulting fall, as aforesaid, plaintiff MARTHA GARCIA,
 sustained severe and serious injury to her person, all to plaintiff's
 damage in a sum within the jurisdiction of this court and to be shown
 according to proof.

 By reason of the foregoing, this plaintiff has been required to employ
 the services of hospitals, physicians, surgeons, nurs~s and other
 professional services and plaintiff has been compelled to incur
 expenses for ambulance services, medicines, x-rays, and other medical
 supplies and services.   Plainti(f is informed and believes, and thereon
 alleges, that further services of said nature will be required by
 plaintiff for an unpredictable period in the future, all to the damage
 of plain.tiff in an amount to be shown according to proof.

 At the time of the injury, as aforesaid, plaintiff, MARTHA GARCIA, was
 regularly and gainfully employed; by reason of the foregoing, plaintiff
 has been unable to engage in her employment for a time subsequent to
 said accident and plaintiff is informed and believes, and upon such
 information and belief, alleges that she will be unable to work in her
 said employment for an indefinite period in the future, thereby
 suffering                 a
             loss of earning capacity, all to plaintiff's damage in an
 amount to be shown according to proof.




 (ff /he item that this Attachment concerns is made under penalty of perjury, all statements in this                 Page _ _ of _ _
 Altachmeniare made under penalty of perjury.}                                                                   (Add pages as required}

Form Aooroved for OPiionaJ .USe                              ATTACHMENT                                                    Mvw.or:wrtfnfo.cs.r;ov
 Jucllcfol Council of Crdlfomia
  f:d~SJRov. JU_ly 1! 2!?09]                            to Judicial Council Form
Qffi" j Essentia~                                                                                 GARCIA, Martha
ceb.com ._0Fonns
                 '   .                                                                                                          PLD-Pl.001(2)                  .
 r-=S~H~O~R~T~~~IT~l~E~:-.~~~~~~~~~~~~~~~~~~~~~~~-,-C-A-SE_N_U-MB_E_R~~~~~~~~~~'-i
                                                                                                                                                         .. r''·
   GARCIA v. SEAWORLD ENTERTAINMENT, et al.,

                 Sf:COND                               CAUSE OF ACTION- General Negligence                     Page Se,ren
                   (number)
            ATTACHMENT TO IZJ Complaint                    CJ   Cross-Complaint

            (Use a separate cause of action form for each cause of action.)

            GN-1. Plaintiff (name):          MARTHA GARCIA

                     alleges that defendant (name):        SEAWORLD ENTERTAINMENT, SEAWORLD PARKS                  &
                                                           ENTERTAINMENT - SAN DIEGO, and




                                IXI Does         J__        to ~1~0~0~--INCLUSIVE
                     was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                     negligently caused the damage to plaintiff
                     on (date):   Dec:ember 2 9, 201 7
                     at(ptace):    500 Sea World Drive, San Diego, California
                     (description of reasons for liability) :
                     At all times herein mentioned, each of the defendants was the
                     agent and employee of each fo the remaining defendants and was
                     at all time herein mentioned acting with the scope of said
                     agency and empl·oyment.
                     On or about the 29th day of December, 2017, plaintiff, MARTHA
                     GARCIA, was on or about said property under the following
                     circumstances: a paying customer enjoying the park.
                     The defendants are the owners, operators, lessors, lesses
                     and/or other parties in control of the subject property
                     located in the City of San Diego, County of San Diego, State
                     of Califo.rnia.
                     At the time and place aforesaid and prior t.hereto, the
                     aforementioned pro~erty was in a dangerous condition which
                     created a substantial risk of injury when said property was
                     used with due care in a manner in which it was reasonably
                     foreseeable that it would be used in that: designed, created,
                     built, maintained, controlled and operated the Riptide Rescue
                     Rid• in such a manner so as to create a dangerous condition
                     for users thereof due to their failure to use known and
                     utilized s.afety features of the ride to secure it for
                     passengers ge:t:ting in and out of the ride.




                                                                                                                                        Pago 1of1
  Form Approwd rorORUonel Uso                              CAUSE OF ACTION- General Negligence                         Code ol Clv!I Procedure 425.12

                                        CEB" IEssential
   JUdlciel.COuncfl Of.C&llfornia                                                                                               wi.vw.a:wifinfo.ca:gov
PLO·Pl-001(2) (Rev. J8nuary 1, 2007.1
                                        c$.COm fflFonns-                                         GARCIA, Martha
                                                                                                                                    MC-025
    SHORT TITLE:                                                                             CASE NUMBER:

 -GARCIA v. SEAWORLD ENTERTAINMENT, et al.,

                                                  ATIACHMENT (Number):
                                      (This Attachment may be used with any Judicial Council form.)                                                l
                                                                                                                                                   l
  SECOND CAUSE OF ACTION - GENERAL NEGLIGENCE                                                               Page Eight                             l
                                                                                                                                                   j

  ATTACHMENT TO COMPLAINT                                                                                                                          l
  GN-1 continued:

  The dangerous condition created a reasonably foreseeable risk of the
  kind of injury which is hereafter alleged and the defendants, and each
  of them, had actual knowledge of the existence of the condition and
  knew or should have known, of its dangerous character a sufficient time
  prior to the aforesaid time and place to have taken measures against
  the dangerous condition.

 As a direct and proximate result of the negligence, carelessness,
 unlawfulness, recklessness, and wantonness and the dangerous condition
 created thereby, the following occurred: Plaintiff fell and sustained
 very serious and debilitating injuries.

 The dangerous condition created a reasonably foreseeable risk of the
 kind of injury which is herein alleged and the defendants, and each of
 them, had ac.tual knowledge of the existence of the condition and knew
 or should have know, of its dangerous character a sufficient time prior
 to the aforesaid time and place to have taken measures against the
 danger.ous condition .
                    ..
 At th~~aforementioned date, time and place, plaintiff MARTHA GARCIA,
 lawfully came upon said premises. As a direct and proximate result of
 the aforementioned negligence, carelessness, recklessness, and
 unlawfulness, the plaintiff, MARTHA.GARCIA, slipped and was caused to
 fall while on said premises.

 As a direct and proximate result of the negligence, carelessness,
 recklessness, wantonness, and unlawfulness of defendants, and each of
 them, and the resulting fall, as aforesaid, plaintiff MARTHA GARCIA,
 sustained severe and serious injury to her person, all to plaintiff's
 damage in a sum within the jurisdiction of this court and to be shown
 according to proof.




 (If the item that this Attachment concerns is maqe under penalty of perjury, all statements in this                  Page _ _ of _ _
 Attachment.are made under penally of perjury.)                                                                   (Add pages as required)

Form APProved for Opllonal Use
 Jucllclid.Councll of Cal!forilla
                                                             ATTACHMENT                                                    \VWW.courlinfo.ca.gov
  ~Q-02~ (Rl!V. ~uly 1,·2009)                           to Judicial Council Form
Cffi· 1 Essential
ceb.com _0Fonns-
                                                                                                 GARCIA, Martha
~                                                                    a

                     •                                                                                                                  MC..Q25
        SHORT TITLE:                                                                             CASE NUMBER:
      - GARCIA v. SEAWORLD ENTERTAINMENT, et al.,

                                                      ATTACHMENT (Number):
                                          (This Attachment may be used with any Judicial Council form.)

      SECOND CAUSE OF ACTION - GENERAL NEGLIGENCE                                                               Page Nine

      ATTACHMENT TO COMPLAINT

      GN-1 ·continued:


      By re<)son of the foregoing, this plaintiff has been required to employ
      the services of hospitals, physicians, surgeons, nurses and other
      professional services and plaintiff has been compelled to incur
      expehseis for ambulance services, medicines, x-rays, and other medical
      supplies and services.   Plaintiff is informed and believes, and thereon
      alleges, that ·further services of said nature will be required by
      plaintiff for an unpredictable period in the future, all to the damage
      of plaintiff in an amount to be shown according to proof.

     At the;time of the .injury, as aforesaid, plaintiff, MARTHA GARCIA, was
     regularly and gainfully employed; by reason of the foregoing, plaintiff
     has been unable to engage in her employment for a time subsequent to
     said ac.cident and plaintiff is informed and believes, and upon such
     information and belief, alleges that she will be unable to work in her
     said employment for an indefinite period in the future, thereby
     suffering a loss of earning capacity, all to plaintiff's damage in an
     amount to be shown according to proof.




     (If the item that this Attachment concerns is-made under penalty of perjury, all statements in this                 Page _ _ of _ _
     Attachment are made under-penalty of perjury.)                                                                  (Add pages as required)

    Form Approved for ()plioriol Use                              ATIACHMENT                                                   www.co11'1info.ca.gct1
     JUdlciill Couiiell al C.!i.LirOmla
      MC-025 (ROv. 'Jl!IY 1;.2009]                          to Judicial Council Form
    CfB" I Essenii'!I
    ceb.com mForms·
                                                                                                      GARCIA, Martha
'·   ........_ .
                                                                                                                                                                  CM-010
          ATTORNEY OR !'ARTY \AllTHOUT ATTORNEY (Name, Slate Bar number. Bnd addtessJ.                                                  FOR COURT USE OHL Y
      _Gary-L. ·cnambers, Esq. 67976 Q..i.
         CHAMBERS & NORONHA                     ~~o,~
                                                                                                                                  ~ ll c. ...
         2070 N.' Tustin Avenue
         Santa Ana, CA 92705                                                                                             "'Y•., . . -OIV'Iu~ ll?tt
                                                                                                                         ..    ~uSIHE5i;
                                                                                                                             f.f.   ,fR~I.
                                                                                                                                              n~\ •
               TELEPHONE NO., ( 7 14 )  558-1400    FAX NO.: ( 714) 558-0885                                                                          d

         ATIORNE'I' FOR (Name): p 1ai0 tiff

       SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
          STREET ADDRESS: 3 3 Q West      Broadway
                                                                                                                         211,11AY-I               •ltr-f
          MAILING ADDRess: San     Diego, California 92101                                                                '·l, .ErK-SUPE . Rit"IrIvr D'!!f
                                                                                                                                                      '·:' t .
               CITY ANO ZIP CODE:
                                                                                                                                  '\ :.. n r-nnu
                                                                                                                          , '·" f11t   r, .. ·_....
                   aRANtHNAMEo  Central San Diego Division
              CASE NAME:       GARCIA v. SEAWORLD ENTERTAINMENT, et al

                CIVIL CASE COVER SHEET                                    Complex Case Designation                      CASE NUMBER:
          !XI    Unlimited          0
                                  Limited
                                                                        0     Counter         0    Joinder
                                                                                                                        37-2019-00022297-CU-PO-CTL
                 (Amount          (Amount                                                                                                     .
                                                                                                                        JUDGE:
                 demanded         demanded is                      Filed wilh first appearance by defendant
                 exceeds $25,000l $25,000 or less'                     {Cal. Rules of Court, rule 3.402l .              DEPT.:



      1. Check one box be ow for t
         Auto Tort                                                       Contract                                   Provisionally Complex Clvtl litigation




                                                                        ~
              8
              Auto(22)
              Uninsured motorist (46)
              Other Pl/PD/WO (Personal Injury/Property
                                                                             Breach of contracVwarranty (06)
                                                                             Rule 3.740 collections (09)
                                                                             Other collections (09)
                                                                                                                    Cal. Rules of Court, rules 3.400-3.403)
                                                                                                                         Antitrust/Trade regulation (03)
                                                                                                                         Construction defect (10)
                                                                             Insurance coverage (18)                     Mass tort (40)
              Oamagetwrongful Death) Tort
                                                                             Other contract (37)                         Securities llUgaUon (28)



              ~
                  Asbestos (04)
                                                                                                                         Envlronmental!Toxlc tort (30)
                  Product liability (24)                                 Real Property
                                                                                                                         Insurance coverage claims arising from the
                  Medical malpractice (45)                              D     Eminent domain/Inverse
                                                                                                                         above listed provisionally complex case
                  Other Pl/PD/WO (23)                                         condemnation (14)
                                                                                                                         types (41)
                                                                                                                                                                                  1
              Non·Pl/PD/WD (Other) Tort
                  Busiiless tort/unfair business practice (07)
                  Civil rights (08)
                                                                        8     Wrongful eviction (33)
                                                                               Other real property (26)
                                                                        Unlawful Detainer
                                                                                                                    Enforcement of Judgment
                                                                                                                    0   Enforcement of judgment (20)
                                                                                                                                                                                  1
                                                                                                                                                                                      '

                                                                        §
                  Defamation (13)                                             Commercial (31)                       Miscellaneous Civil Complaint
                  Fraud (16)
                  Intellectual property (19)
                                                                              Resldentlal (32)
                                                                              Drugs (38)                            8     RIC0(27)
                                                                                                                          Other complaint (not spec/fled above) (42)
                                                                                                                                                                                  •
                                                                                                                                                                                  j

                  Professional negligence (25)
                                                                        Judicial Review                             Miscellaneous Civil Petition
                                                                                                                                                                                  1
                  Othernon-Pl/PD/WD tort (35)                                                                                                                                         '

                                                                        ~                                           8
                                                                              Asset forfeiture (05)                     Partnership and corporate governance (21)
              Employment                                                      Petition re: arbitration award (11)         Other petition (not specified above) (43)
                   Wrongf~I termination (36)
              8    Other employment (15)
                                                                              Writ of mandate (02)
                                                                              Other judicial review (39)

     2. This case          D
                           is            is not1XJ   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the


        h.
                  B
        factors requiring exceptional judicial management:
        a.        Large number of separately represented parties
                  Extensive motion practir.~ r;iisino r:fiffir::111t or nr::nn~I
                                                                                 d.
                                                                                 e.
                                                                                             B
                                                                                     Large number of witnesses
                                                                                     Coordination with related :ictionc pending in one or more courto
                  Issues that will be time-consuming to resolve                      in other counties, states, or countries, or in a federal court
        c.        O
                  Substantial amount of documentary evidence                     f.        _O
                                                                                     Substantial postjudgment judicial supervision
     3. Remedies sought (check all that apply): a.                  !XI
                                                                    monetary b. ononmonetary; declaratory or Injunctive relief c.           punitive      D
     4. Number of causes of action_{§f>ectljt): Two
     5. This case             0
                              is           is notW       a class action suit.
     6. If there are any knov.<n related cases, file and serve a notice of related casy.'1~"'-lll

     Date:       April 29, 2019
     GARY L               CHAMBERS                                                                                                                                                '
                                        (TYPE OR PRINT NAME)
                                                                                                                                                                                  \

                                                                              NOTIC
          • Plaintiff must file this cover sheet with the first paper filed In the actio or proceeding (except small claims cases or cases filed
            under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
            in sanctions. ·
          • File this cover sheet in addition .to any cover sheet required·by local court rule.
          • If this case Is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
            other parties to the action or proceeding.          .
          • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                 Pngc 1 of2
                                                                                                                                                                              '
                                                                                                                                                                              b
                                                                                                                                                                              I·
                                                                                                                                                                              1•
                                                                                                                                                                              I




                                                                        CIVIL CASE COVER SHEET
                                                                                                                                                                                  '
.._.   __.....              .   .


                                        ,.
                                                                                                                                                                    -   .
                                                                                                                                                                        r
                                                                                                                                                       CM-010           I
                                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
          To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) In a civil case, you must
          complete and file, along with your first paper, the Civil Case Cover Sfleet contained on page 1. This information will be used to compile
          statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
          one box ror the case type that best describes the case. If the case fits both a general and a more specific type of case listed In Item 1,
          r.h•ck the more specific one. If the case has multiple causes or action, check the box that beet indicotoc the primary cause or action.
          To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
          ~h~et must be filed only with your initial paper. Failure to file a cover sheet with the first poper filed in o civil case may subject a party,
          its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
           To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
          nwPrl in a sum stated to be i:ert~in thBt i'3 not more than $25,000, exclutive of interact ond ottorncy'o fccn, arising from o tran::ioction in
          whir.h property, services, ~r money was acquired on credit. A collectionc coco dooc not lnoludc an action socl1ing the following: (1) tort
           damages,.(2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
           ott~r.hment. 'rhe identification of a case as a rule 3.740 collections case on Ihm form meonc that it will be exempt from the general
          time-for-seivice requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
          case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
          To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
          r.~sA Is ~omplex. If a plaintiff believes the case Is complex under rule 3AOO of the Collfornio Rulcc of Court, thlo muot be indlcotcd by
          completing the appropriate boxes in items 1 and 2. ti a plaintiff designates a case as complex, the cover sheet must be served with the
          complaint on all parties to the action. A defendant may file and serve no later than the time· of its first appearance a jolnder In the
          plnintlff'G dooignotion, a counter docignotlon that tho caoe io not complex, or, if the plaintiff has made no designation,~ Jooiy11oliu11 tl1"l
          the case is complex.
                                                                          CASE TYPES AND EXAMPLES
          Auto Tort                                         Contract
                                                                Breach of Contract/Warranty (06)                 Provlslonally Complex Civil Litigation (Cal.
                 Auto (22)-Personal Injury/Property                                                              Rules of Court Rules 3.400·3.403}
                     DamageNVrongful Death                            Breach of Rental/Lease
                                                                          Contract (not unlawful detainer            Antitruslffrede Regulation (03)
                 Uninsured Motorist (46) (if lhe                                                                     Construction Defect (10)
                     case involves an uninsured                                or wrongful eviction)
                                                                      ContracVWarranty Breach·Seller                 Claims Involving Mass Tort (40)
                     motorist claim subject to                                                                       Secwilles Litigation (28)
                     arbltraUon, check this Uem                            Plaintiff (not frsud or negligence)
                                                                      Negligent Breach of ContracV                   Environmental/Toxic Tort (30)
                     tnsteed of Auto}                                                                                Insurance Coverage Claims
                                                                          Warranty
          Other Pl/PD/WO (Personal Injury/                            Other Breach of ContracVWarranty                    (arising from prov/slonally complex
          Property Damage/Wrongful Death)                       Collections (e.g., money owed, open                      case type listed above} (41)
          Tort                                                        book accounts) (Og)                        Enforcement of Judgment
              Asbestos (04)                                           Collection Case·Seller Plaintiff               Enforcement of Judgment (20)
                   Asbestos Property Damage                           Other Promissory Note/Collections                  Abstract of Judgment (Out of
                   Asbestos Personal Injury/                              Case                                                 County)
                      · ~ Wrongful Death                        Insurance Coverage (not provisionsffy                    Confession of Judgment (non·
              Product LlabUity (no/ asbestos or                       complex} (18)                                            domestic relations)
                    toxic/environmentaQ (24)                         Auto Subrogation                                    Sister State Judgment
              Medical Malpractice (45)                               Other Coverage                                      Administrative Agency Award
                    Medical Malpractice-                        Other Contract '(37)                                           {not unpaid taxes)
                          Physicians & Surgeons                      Contractual Fraud                                   Petition/Certification of Entry of
                    Other Professlonal Health Care                   Other Contract Dispute                                    Judgment on Unpaid Taxes
                          Malpractice                       Real Property                                                Other Enforcement of Judgment
              Other Pl/PD/WO (23)                               Eminent Oomaln/lnverse                                         Case
                   Premises Llablllty (e.g., slip                    Condemnation (14)                           Miscellaneous Civil Compla·lnt
                          and fall)                             Wrongful Eviction (33)                               RICO (27)
                    Intentional Bodily lnjury/PONVD             Other Real Property (e.g., quiet title) (26)         Other Complaint (not specified
                          (e.g., assault, vandalism)                 Writ of Possession of Real Property                 above} (42)
                    Intentional Infliction of                        Mortgage Foreclosure                                Declaratory Relief Only
                          Emotional Distress                         Quiet Tiiie                                         Injunctive Relief Only(non-
                    Negligent lnfllction of                          Other Real Property (not eminent                          harassment)
                          Emotional Distress                         domain, landlord/tenant, or                         Mechanics Lien
                   Other Pl/PO/WO                                    foreclosure)                                        Other Commercial Complaint
          Non.Pl/PD/WO (Other) Tort                                                                                            Case (non·tortlnon-comptex}
                                                            UnlaWful Detainer                                            Other Civil Complaint
              Business Tort/Unfair Business                     Commercial (31)
                   Practice (07)                                                                                               {non·tortlnQn--complex)
                                                                Residential (32)
              Civil Rights (e.g., discrimination,               Drugs (38) (if tho case lnvolvas 11/ogat         Miscellaneous Civil Pettuon
                       false arrest) (not civil                      drugs, check this item,· otherwise,            .Partnership and Corporate
                      harassment} (08)                               feport es Commercial or Residential)                Governance (21)
              Defamation (e.g., slander, libel)                                                                     Other Petillon (not specified
                   (13)                                     Judlclal Revlevi                                             above} (43) .
              Fraud (16)                                        Asset Fortei\ure (05)                                    Civil Harassment
              lntel\eclual Property (19)                        Petition Re: Arbitration Award (11)                      Workplace Violence
              Professional Negligence (25)                     Wrtt of Mandate (02)                                      Elder/Dependent Adult
                   Legal .Malpractice                                Writ-Administrative Mandamus                              Abuse
                                                                     Writ·Mandamus .on Limited Court                     Election Contest
                   Other·PrOtesslonal Malpractice                       CaSe Matter
                      (not medical or legal}                                                                             Petition for Name Change
                                                                     Writ-Other Limited Court ·Case                      Petition for Relief from Late
             Olher Non-Pl/PONVD Tort (35)
          Employment
                                                                        Review
                                                               Other Judicial Review (39)
                                                                                                                              Claim
                                                                                                                         Other Civil Petition
                                                                                                                                                                        i
             Wrongful Termination (36)                               Review of Health Officer Order

                                                                                                                                                                        I
              Other Employment (15)                                  Nollce··of Appeal-Labor
                                                                          Commissioner Appeals
          C~HUO   IRev. July 1, 2007J                                                                                                                  Pago 2 Of2
                                        Cffi.· 1Essential             CIVIL CASE COVER SHEET
                                        ab.aim I!] Forms·                                                        GARCIA, Martha
                                                                                                                                                                        I
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W BroBdway
I.WUNG ADDRESS:      330 W Broactway
CITY AND ZIP CODE:   San Diogo, CA 92101-3827
BRANCH NAME:         Cann!
TELEPHONE NUMBER! (619) 4~7066

PLAINTIFF(S) I PETmONER(S):                Martha Garcia

DEFENDANT(S) I RESPONDENT(S): Seawortd Entertainment et.al.
                                                                                                                                             1'
                                                                                                                                             fj
 GARCIA VS SEAWORLD ENTERTAINMENT [IMAGED)                                                                                                   !~
                                                                                             CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT
 and CASE MANAGEMENT CONFERENCE                                                              37-2019-00022297-CU-PO-CTL

CASE ASSIGNMENT
Judge: Kenneth J Medel                                                                Department: C-66
                                                                                                                                             "
                                                                                                                                             q'

COMPLAINT/PETITION FILED: 05/01/2019

TYPE OF HEARING SCHEDULED                            DATE          TIME             DEPT               JUDGE
Civil Case Management Conference                      12/27/2019   08:30 am         C-66               Kenneth J Medel


A case management statement must be completed by counsel for all parties or self-represented litlgant:i and llmoly filed with the court
at least 15 days prior to the Initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).
All counsel of record or parties In pro per shall appear at the Case Management Conference, be familiar wilh the case, and be fully
prepared to participate effectively in the hearing, Including discussions of ADR• options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION CADR) INFORMATION FORM (SDSC
FORM #CIV-130), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SbSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following llmeframes apply to general civil cases and must be adhered to unless you have requested and
       been_Qranted an extension of time. General civil cases consist of all civll cases except: small claims proceedings,
       clvll petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, •and family law proceedings.
COMPLAINTS: Complaints and all other documents listed In SDSC Local Rule 2.1.5 must be served on all named defendants.
DEFENDANT'S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day ext~nslon which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury lriai shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the Initial case management conference In
       the _action.                                                                                                                          'I




COURT REPORTERS: Court reporters are not·provlded by the Court In Civil cases. See policy regarding normal avallablllty and
unavallablllty of official court reporters at www,sdcourt.ca.gov.
'ALTERNATIVE DISPUTE RESOLUTION (ADR): THE C_OURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PA_RTIES l\1AY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev.-01-17)                                                                                                        P•9D: t
                                                       [llQTICE OF C.ASE ASSIGNMENT
                                                                                                                                      I'
                                                                                                                                      I
                            SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                         ~




                                                                                                                                      "
                                ALTERNATIVE DISPUTE RESOLUTION (AOR) INFORMATION
                                                                                                                                      r
CASE NUMBER: 37-2019-00022297-CU-PO-CTL                     CASE TITLE: Garcia vs Seaworld Entertainment (IMAGED]


NOTICE: All plaintiffs/cross-complainants In a general clvll case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and ii may be beneficial to do this early In the case.

Below Is some Information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR Is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

            Potenttal Advantages                             Potenttal Disadvantages
              Saves time                                       May take more time and money If ADR does not
              Saves money                                      resolve the dispute
              Gives parties more control over the dispute      Procedures to learn about the other side's case {discovery),
              resolution process and outcome                   jury trial, appeal, and other court protections may be limited
              Preserves or Improves relationships              or unavailable


Most Common Types of ADR
You can read more Information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at http://www,sdcourt,ca,gov/adr.

Mediation: A neutral person called a "mediator" helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation Is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as In disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Se!Uement Conference: A judge or another neutral person called a "settlement officer'' helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision In the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration· is less formal than a trlal, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (R91t 12-10}    ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION

                                                                                                                    1
Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be               ,.
obtained privately, Including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The Important thing Is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Proarams for CMI Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt ca,goVladr and click on the
"Mediator Search" to review Individual mediator profiles containing detailed Information about each mediator Including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
                                                                                                                                 I   ·.
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, Individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: (1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered In good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the Issues for settlement consideration and further
discovery for settlement purposes Is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case Is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial a.rbltrotora who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules pjvlsion II. Chapter Ill and Code Clv. Proc. § 1141 10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more Information.

More lnfonnatlon about court-connected ADR: Visit the court's ADR webpage at www.sdcourtca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resotutton Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
                                                                                                                                 I
programs are funded under DRPA (Bus. and Prof. Code§§ 465 et seq.):
           In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
                                                                                                                                 I
           www.ncrconljne,com or (619) 238-2400.
           In North San Diego County, contact North County Lifeline, Inc. at www,ncllfellne.ora or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To partlclp~te effectively In ADR, It Is generally Important to understand your legal rights and responsibilities and the
likely outcomes If you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants In
the ADR process. If you do not alre"!dY have an attorney, the California State Bar or your local County Bar Association          I
                                                                                                                                 I
can assist you In finding an attorney. Information about obtaining free and low cost legal assistance Is also available on       I
the California courts website at www    caurtlnfo.ca,gav/sel(helpllawcast.

                                                                                                                                 f
                                                                                                                                 i




SDSC CIV-730(Rav1~10)
                           ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATl!)N                                           Page:2



                                                                                                                2
                                                                                                                                 I
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
                          330 West Broadway
                                                                                                                             FORCOURrUSEONL'f
                                                                                                                                                                       l
                                                                                                                                                                       l
 STREET ADDRESS:

 MAILING ADDRESS:         330 West Broadway
 c1TY,STATE,&Z1PCOOE:     San Diego, CA 92101-3827                                                                                                                     f'
 BRANCH NAME:             Central
                                                                                                                                                                       I
  Pl.AINTIFF(S):      Martha Garcia                                                                                                                                    l
  DEFENDANT($): Seaworld Entertainment et.al.

  SHORT TITLE:        GARCIA VS SEAWORLD ENTERTAINMENT (IMAGED)

                          STIPULATION TO USE ALTERNATIVE                                                       CASE NUMBER:
                              DISPUTE RESOLUTION (ADR)                                                         37-2019-00022297-CU-PO-CTL

  J_udge: Kenneth J Medel                                                                          Department: c.86

  The parties and their attorneys stipulate that the matter Is at issue and Iha claims In this action shall be submitted to the following
  eltemative dispute resolullon (ADR) process. Selection of any of these options will not delay any case management llmalines.

     D      Me(SlaUon (court-connected)                                  D   Non-binding private arbitration

     D      Mediation (prtvata)                                          D   Binding private arbitration

     D      Voluntary selllement conference (private}                    D   Non-binding Judlclal erbltraUon (discovery until 15 days before trlal}

     D      Neutral evaluation (private)                                 D   Non-binding Judlclal ~rbltratlon (discovery unUI 30 days berore trial}

     0      Olher (specify e.g., private mlnl·trlal, prlveta judge,   etc.): - - - - - - - - - - - - - - - - - - - - - - - - - -


  It Is also sllpulaied that the following shall serve as erbllrator, mediator oi other neutral: (Name)




  Allemate neutral (for court Civil Mediation Program and arbitration only): - - - - - - - - - - - - - - - - - - - - - - - -

  Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                  Dale: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                       r
                                                                                                                                                                       f

  Name of Plaintiff                                                                         Name of Defendant




  Sl~nature                                                                                 Signature



  Name of Plalnllffs Attorney                                                               Name of OefendanCs A~omey



  Signature                                                                                 Signature
  If thel'e·are more p~rtles end/or attomeys, please attach additional completed and fully executed sheets.
  11 IS: thei duiy of the parties to. notify the court of any setUement pursuant.to Cal. Rules of.Court, rule 3.1385. Upon nollffoatlon of the settlement,             'l
  the C?Ol..nt V!l!I pl~_c~ this r;netter on a 45-day dismissal calendar.
  N~ new pa~ies     may be added without leave of court.                                                                                                               t
                                                                                                                                                                       !
  IJ· IS SO ORDl;ReD.                                                                                                                                                  ~

 .Dated: o:;ro117019                                                                                       JUDGE OF THE SUPERIOR COURT
SD~C CIV-359{R~ 1.~·10}                                                                                                                                      Pago: 1
                                    STiPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION


                                                                                                                                              3
                               Superior Court of California
                                  County of San Diego


               NOTICE OF ELIGIBILITY TO eFILE
          AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.
       This case has been a.•.•ignetl to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Origin.al documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August I, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program ("Program"). As of August I, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court's website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 681 SO. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).

      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.

       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words "IMAGED FlLE" in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




      a
          -.~~·
           '
               .. ·-" '
          .Jc.#!~•~
                      '

                                                                                                         Pago: 2




                                                                                                                   ,,
